DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and specification filed 02/11/2022 have been considered and entered.
Specification
The Specification (Abstract) filed 02/11/2022 is acceptable.
Election/Restrictions
	The Examiner acknowledges both Applicant’s election of Group I (claims 1-11 and 13-19) as well as Applicant’s cancellation of unelected Group II claim 12. The Examiner confirms that all remaining claims have Unity of Invention.
Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered.
	Regarding each of the prior art rejections of claim 12, the Examiner notes that the rejections thereof are rendered moot in view of the cancelation of claim 12. The Examiner acknowledges Applicant’s right to file a divisional application, and generally suggests—but does not require—that for compact prosecution, Applicant might therein consider a preliminary argument responding to the Examiner’s analysis of claim 12, or at least to address NPL MULTI-CHANNEL WIRELESS QUARTZ CRYSTAL MICROBALANCE BIOSENSOR FABRICATED WITH POLY(DIMETHYLSILOXANE) which the Examiner notes as the structurally closest prior art.
Application is in condition for Allowance.
Allowable Subject Matter
Claim(s) 1-11 and 13-19 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the reasons for allowance are the same as previously indicated in the Office Action dated 02/03/2022.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value; “Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856